 



Exhibit 10.108
Amended and Restated
Severance Policy for Domestic Vice Presidents (and Above)
of Russ Berrie and Company, Inc.
Effective March 30, 2007

The Company’s Severance Policy is amended and restated for domestic vice
presidents (and above; collectively referred to herein as “VPs”) and is
effective March 30, 2007, as follows (as so amended and restated, the “Severance
Policy”):
VPs, if terminated by the Company without Cause, are eligible, based on tenure
with the Company, for the following severance payment:

  •   VPs with less than 1 year of service with the Company would receive
4 months of severance pay     •   VPs with at least 1 year of service but less
than 2 years of service with the Company would receive 6 months of severance pay
    •   VPs with at least 2 years of service but less than 6 years of service
with the Company would receive 8 months of severance pay     •   VPs with at
least 6 years of service but less than 10 years of service with the Company
would receive 10 months of severance pay     •   VPs with 10 or more years of
service with the Company would receive 12 months (i.e., one year) of severance
pay

The severance is to be paid at the salary rate (base pay not including bonus(es)
or commissions) in effect on the termination date. The severance will be paid
over the course of the severance period in accordance with the Company’s normal
pay schedule (not in a lump sum). Notwithstanding the foregoing, if all or any
portion of the severance payments to be made to a VP hereunder would subject the
VP to the excise tax provisions of Section 409(A) of the Internal Revenue Code
of 1986, as then in effect, or any successor similar provision (“Section 409A”),
and such payments would also exceed the alternate compliance limits provided
thereunder, then an amount equal to all severance payments subject to
Section 409A will be made (in a lump sum) to such VP on the day which is
6 months and 1 day after the applicable termination date. During the severance
period, the terminated VP is also entitled to remain on the Company’s (1) health
and dental insurance plan (making the same payroll contribution as he/she made,
on the date of termination, as an active employee), and (2) all other insurance
plans for which he/she was eligible on the date of termination. In addition, for
a period of 60 days, the terminated VP is entitled to use of the Company
automobile (or payment of an automobile allowance) or reimbursement of certain
automobile expenses, as the case may be, in accordance with the nature and type
of automobile perk that the VP had in effect on the date of termination. If the
terminated VP obtains gainful employment during his/her severance period, then
the severance payments will be terminated effective on the date that he/she
begins new employment (the “Cut-Off Date”), provided, however, that such
terminated VP will remain entitled to any severance

 



--------------------------------------------------------------------------------



 



payments deferred prior to the Cut-Off Date as a result of the applicability of
Section 409A, which amounts will be paid as described above.
Notwithstanding anything herein to the contrary, if in connection with any sale
of any substantial line of business of the Company (a “Specified Transaction”):
(x) a VP employed within such line of business is offered employment by the
purchaser of such line of business (a “Purchaser”) which does not involve a
material diminution in the VP’s position, status or authority and which is at an
annual base salary level no less than, and with other compensation and benefits
at least substantially equivalent in value to, in each case the levels
applicable to such VP immediately prior to such sale (and no relocation outside
of the New York metropolitan area is required of the VP in connection
therewith), (y) such Purchaser either (1) shall have, expressly and
unconditionally, assumed and agreed to perform the Company’s obligations under
this Severance Policy in the same manner and to the same extent that the Company
would be required to perform if no such Specified Transaction had taken place,
or (2) maintains a severance policy in which such VP will participate that
provides for each type of benefit provided under this Severance Policy at a
level equal to or greater than the level provided under this Severance Policy to
such VP under at least the circumstances under which such benefit is provided
under this Severance Policy (an “Equivalent Policy”), and (z) such Purchaser
agrees to maintain this Severance Policy or an Equivalent Policy for a period of
at least two years after consummation of a Specified Transaction, no
“termination” hereunder shall be deemed to have occurred, and no benefits shall
be payable hereunder, whether or not such VP accepts such offered employment.
Notwithstanding anything herein to the contrary, in the event that a VP is
terminated without Cause in connection with a Specified Transaction and is not
offered employment as described in the preceding paragraph, the severance
payments and benefits applicable to such terminated VP will be extended by an
additional four months, up to a maximum severance period of twelve months.
As a condition to receiving the severance payment and benefits hereunder, the
eligible terminated VP must sign and deliver to the Company the Company’s
general form of Release Agreement.
No amendment to this Amended and Restated Severance Policy will become effective
(as to a person covered thereby prior to such amendment) prior to the date that
is six months from the date such amendment is approved by the Board of Directors
or the Compensation Committee of the Board of Directors of the Company.
In the event that a VP is due payments and benefits under both this Severance
Policy and the Company’s Change-in-Control Severance Plan, as amended from time
to time (the “CIC Plan”), the VP shall receive the greater of the benefits and
payments under the CIC and this Severance Policy, determined on an item-by-item
basis. As used in this Severance Policy, “Cause” shall have the meaning assigned
to it in the CIC Plan.
This Severance Policy supersedes any other agreement between the Company and a
VP that provides for lesser benefits with respect to the type of termination
covered hereby in effect on the effective date hereof or thereafter.

2